MEMORANDUM **
Ray Lawrence Mondragon appeals pro se from the district court’s order denying his pro se motions to bring contempt of court charges, hold an evidentiary hearing, appoint new counsel, and provide other relief. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
As an initial matter, we reject the Government’s contention that the appeal *546should be dismissed as untimely. See Fed. R.App. P. 4.
Mondragon contends that the district court abused its discretion by denying his motion for contempt of court and other relief. We reject this contention. See United States v. Powers, 629 F.2d 619, 627 (9th Cir.1980); see also Hallett v. Morgan, 296 F.3d 732, 749 (9th Cir.2002).
All pending motions are denied.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.